Case 3:19-cv-01671-BR   Document 31-22   Filed 10/21/19   Page 1 of 4




                        EXHIBIT 8B
            Case 3:19-cv-01671-BR                    Document 31-22                  Filed 10/21/19               Page 2 of 4
9/10/2019                                            G m ail - Freight Review of 26/09/2019 (R E F:190W A R N )




  M Gmail                                                                        From DST2018 <forwardfromdst2018@gmail.com>



  Freight Review of 26/09/2019 (REF:190WARN)
  1 message

  Carriers Chartering • reports <reports@carriers.gr>                                                             26 September 2019 at 22:34
  To: Carriers Chartering - reports <reports@carriers.gr>

    TELiX MSG: 0WARN 26/09/19 22:34

    Freight Review of 26/09/2019

    PANAMAX


    Despite a busy day of fixing for Atlantic Panamax vessels, rates fell on both
    trans-Atlantic and trips to the East. Next week will see the start of Golden
    Week holidays in China, and some sources speculated that tomorrow may see a
    last
    minute rush to fix before the holiday takes hold. There was some talk of an
    81,000-tonner fixing S.Korea via CIS to China at $11,000 daily, but this could
    not be confirmed. It was also suggested that an LME fixed SE Asia via
    Indonesia
    to S.Korea at about $11,750 daily, but additional details were lacking. The
    Baltic Panamax index lost 54 to 1846.

    From the Atlantic, the 2012- built 81,641 dwt Falkonera went to COFCO for
    prompt
    delivery Liverpool on a trip via the Baltic to China at $26,000 daily.

    The same charterer is also said to have taken the 2016-built 81,031 dwt BTG
    Eiger for November 1-5 delivery East Coast South America on a trip to
    Skaw-Cape Passero range at $23,000 daily.

    Comerge reportedly agreed $17,850 daily plus a $785,000 ballast bonus for the
    2016-built 84,849 dwt Troodos Air to make early-to-mid October delivery East
    Coast South America on a trip with redelivery Singapore-Japan.

    The undisclosed charterer of the 2019-built 82,063 dwt Star Emerald will pay
    $17,400 daily plus a $740,000 ballast bonus for October 15 delivery East Coast
    South America on a trip to the East.

    PCL was linked with the 2010-built 79,471 dwt Golden Eclipse for September 29
    delivery ljmuiden for a trip via Murmansk with redelivery Skaw-Gibraltar range
    at $17,000 daily.

    The 2004-built 73,624 dwt Edelweiss was fixed with Louis Dreyfus for October
    13-14 delivery Recalada for a trip to Malaysia at $16,350 daily plus a ballast
    bonus of $635,000.

    Tata reportedly fixed the 2013-built 82,149 dwt Santa Graciela for October 6
    loading 70,000 tons 10% coal from Port Alfred via Hampton Roads to ljmuiden at
    $12.80 pmt.

    Pacific activity included word of the 2012-built 93,250 dwt TW Manila fixing
    to
    Cargill for prompt delivery Weihai on a trip via North China with redelivery
    Japan at about $14,500 daily.

    While the charterer of the 2013-built 93,738 dwt Jin Hua Feng was not named,
    they took the vessel for September 27 delivery Bayoquan for a trip via East
    Australia to China at $13,750 daily.

    Also unnamed was the charterer of the 2010-built 75,486 dwt Yu Peng Hai,
    agreeing $11,000 daily for September 28 delivery Kernen on a trip via Indonesia

https://mail.google.com/mail/u/2?ik=9ab2d04902& view=pt&search=all&permth id=thread-f%3A 1645767794220770157% 7Cmsg-f%3A 164576779.. .     1 /3
             Case 3:19-cv-01671-BR                    Document 31-22               Filed 10/21/19            Page 3 of 4
9/10 /2019                                            Gmail - Freight Review of 26/09/2019 (REF:190WARN)

     for redelivery Malaysia.

     CAPESIZE


    Capesize trading suffered mightily today, with rates dropping sharply as
    owners
    gave way in the face of charterer's resistance. Charterers have been actively
    fixing from ECSA and are pushing the market lower, according to sources. The
    BCI
    index for a trans-Atlantic Gibraltar round voyage dropped a startling $3448
    today, while Cont/Med-East business fell $2000. For the East, the key West
    Australia/Qingdao route is now said to be trading in the $8.50 pmt range. The
    Baltic Capesize index plunged another 228 today to reach 3601.

     For the Atlantic, Rio Tinto took an Oldendorff TBN for October 20-27 laoding
     170,000 tons 10% ore from Seven Islands to Qingdao at $30.10 pmt.

    Vale was said to be very active in the market today, but thus far only word of
    the 2014-built Maria Maria has emerged. The vessel was said fixed for October
    5-15 canceling 170,000 tons 10% ore from Tubarao to Qingdao at $23.90 pmt.

    In Pacific trading, the 2012-built Southern Harmony went to Rio Tinto for
    October 6-8 canceling 170,000 tons 10% ore from Dampier to Qingdao at $8.80
    pmt.

    The same charterer also has the 2009-built Amity for October 9-11 loading
    170,000 tons 10% ore from Dampier to Qingdao at $9.10 pmt.

    The 2011-built Casta Diva has gone to Rio Tinto has well for October 6-8
    canceling 170,000 tons 10% ore from Dampier to Qingdao at $8.90 pmt.

    FMG will pay $8.50 pmt for the 2008-built Ladycharm to make October 7-8
    loading
     170,000 tons 10% ore from Port Hedland to Qingdao.



    It emerged that OHL took a TBN last Friday for October 10-19 canceling 160,000
    tons 10% coal from Richards Bay to Krishnapatnam at $11.50 pmt.

    HANDY/SUPRAMAX


    Supramax and Ultramax tonnage saw another slow day of trading in the Atlantic.
     Sources indicate that fresh inquiry from ECSA and the U.S. Gulf has eased
    considerably. Out of the Pacific, there was some fixing and failing noted and
    rates were lower on the lack of demand. The Handysize index offered a measure
    of hope, with some routes showing slight gains, but there is still a lot of
    pressure on the market and other routes were in negative territory again.
    Not a
    lot of concluded business was discussed. The Baltic Supramax index was off 10
    at 1272, while the Handysize index edged down 1 to 691.

    Atlantic trading included reports of the 2019-built 61,579 dwt John Oldendorff
    fixing on subjects with an undisclosed charterer for prompt delivery Port Said
    on a trip with redelivery in the Far East at $31,000 daily.

    Meadway was the charterer of the 2011-built 53,833 dwt Wariya Naree for prompt
    delivery Yuzhny on a trip to Morocco at $20,000 daily.

    Pacific trading saw Cargill linked to the 2011-built 58,020 dwt Genco Brittany
    for October 2-3 delivery Subic Bay on a trip with coal via Indonesia to
    Thailand at $16,000 daily.

    The unnamed charterer of the 2003-built 53,075 dwt NPS Ocean Star took the
    vessel for September 26-30 delivery Cebu on a trip via Indonesia for
    redelivery SE Asia at $14,500 daily.


https://mail. google. com/mail/u/2?ik=9ab2d04902& view=pt&search=all&permthid=thread-f%3A 1645767794220770157% 7Cmsg-f%3A 164576779. . .   2/3
            Case 3:19-cv-01671-BR                   Document 31-22               Filed 10/21/19           Page 4 of 4
9/10/2019                                            Gmail - Freight Review of 26/09/2019 (REF:190WARN)

     The 2005-built 53,565 dwt Spar Spica fixed with an undisclosed charterer for
     September 28 delivery Hong Kong on a trip via Indonesia to CJK at $12,750
     daily.



     II

     All dets are given in good faith, as reported to us, wog

     CONFIDENTIALITY :

     The contents of this e-mail message and any attachments are confidential
     and are intended solely for the addressee. The information may also be
     legally privileged and confidential. If you have received this communication
     in error, please notify us immediately. Any use, disclosure or reproduction
     or dissemination of this transmission is strictly prohibited.




https://mail.google. com/mail/u/2?ik=9ab2d04902&view=pt&search=all&permthid=thread-f%3A 1645767794220770157% 7Cmsg-f%3A 164576779...   3/3
